MEMORANDUM**
Jorge Ramirez appeals his conviction by guilty plea for importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. Ramirez’s argument that his convictions should be reversed because 21 U.S.C. §§ 952 and 960 are unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) (section 952) and United States v. Mendoza-Paz, 286 F.3d 1104, 1109-11 (9th Cir. 2002) (section 960).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *865courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.